Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed October 13, 2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Saidha regarding the amended limitation of a fourth member comprising a protrusion and a channel configured for disposal of the first member, the channel defining a longitudinal axis, the protrusion being movable in a direction that is transverse to the longitudinal axis between a first position in which the protrusion blocks the channel and second position in which the protrusion does not block the channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0166338 to Hartmann et al. in view of U.S. Patent Pub. No. 2008/0045970 to Saidha et al.
	As to Claim 1, Hartmann discloses a surgical instrument [0007-0008]. The instrument includes a first member (110) extending between a proximal end (near ref. 100, Fig. 2B) and a distal end (150) configured for fixation with tissue (12, [0082]), a second member (108) defining a longitudinal passageway [0064] and being connected with a navigation component (58) such that the distal end is disposable with the passageway (seen in Fig. 3) at a selected distance from the navigation component [0070], the navigation component being positioned relative to a sensor to communicate a signal representative of an orientation of the first member [0071-0073], and a third member (106) extending between a proximal end and a distal end (162), the third member being mountable with the first member along the orientation such that the distal end (162) of the third member is engageable with the tissue [0066-0067, 0071-0072].
As to Claim 2, Hartmann discloses a surgical instrument wherein the orientation includes an axial trajectory of the anchor (110) relative to tissue (trajectory described in [0082]). 
As to Claim 3, Hartmann discloses a surgical instrument wherein the drill guide (106) is guided by the anchor (110) along the axial trajectory for engagement with tissue [0067, 0071].  
As to Claim 4, Hartmann discloses a surgical instrument wherein the second member (108) is removable from the first member such that the third member (106) is mountable with the first member [0066-0067, 0071-0072].
As to Claim 5, Hartmann discloses a surgical instrument wherein the distal end of the first member (110) includes a pointed tip (150) configured to penetrate tissue (12, [0082]).
As to Claim 7, Hartmann discloses a surgical instrument wherein the second member (108) includes a tapered tip (near 164, Fig. 2B).
As to Claim 8, Hartmann discloses a surgical instrument wherein the second member (108) includes a cannulated dilator [0064].
As to Claim 15, Hartmann discloses a surgical instrument [0007-0008]. The instrument includes an anchor (110) extending between a proximal end (near ref. 100, Fig. 2B) and a distal end (150) configured for fixation with tissue (12, [0082]), a dilator (108) defining a longitudinal passageway [0064] and being connected with a navigation component (58) such that the distal end is disposable with the passageway (seen in Fig. 3) at a selected distance from the navigation component [0070], the navigation component being positioned relative to a sensor to communicate a signal representative of an orientation of the anchor [0071-0073], and a drill guide (106) being mountable with the anchor along the orientation such that a distal end (162) of the drill guide is engageable with the tissue [0066-0067, 0071-0072].  
As to Claim 16, Hartmann discloses a surgical instrument wherein the orientation includes an axial trajectory of the anchor (110) relative to tissue (trajectory described in [0082]). 
As to Claim 17, Hartmann discloses a surgical instrument wherein the drill guide (106) is guided by the anchor (110) along the axial trajectory for engagement with tissue [0067, 0071].  
As to Claim 18, Hartmann discloses a surgical instrument [0007-0008]. The instrument includes an anchor (110) configured for fixation with tissue (12, [0082]), a dilator (108) defining a longitudinal passageway [0064] and being connected with a navigation component (58) such that the distal end is disposable with the passageway (seen in Fig. 3) at a selected distance from the navigation component [0070], the navigation component being positioned relative to a sensor to communicate a signal representative of an orientation of the anchor [0071-0073], and a drill guide (106) being mountable with the anchor along the orientation such that a distal end (162) of the drill guide is engageable with the tissue [0066-0067, 0071-0072], and an anchor tool (104) connectable with the anchor and configured to adjust a depth of the anchor relative to tissue and the navigation component [0067].
As to Claim 19, Hartmann discloses a surgical instrument wherein the orientation includes an axial trajectory of the anchor (110) relative to tissue (trajectory described in [0082]). 
As to Claim 20, Hartmann discloses a surgical instrument wherein the drill guide (106) is guided by the anchor (110) along the axial trajectory for engagement with tissue [0067, 0071].  
As to Claims 1-20, Hartmann discloses the claimed invention except for a fourth member anchor tool comprising a protrusion and a channel configured for disposal of the anchor, the channel defining a longitudinal axis, the protrusion being movable in a direction that is transverse to the longitudinal axis between a first position in which the protrusion blocks the channel and second position in which the protrusion does not block the channel, wherein the proximal end of the first member includes a groove, the fourth member anchor tool configured to adjust the depth of the first member, wherein the protrusion includes an opening that is aligned with the channel when the protrusion is in the second position, wherein the protrusion is biased to the first position by a spring, wherein the proximal end of the first member includes a groove, the protrusion engaging the first member when the protrusion is in the first configuration to fix the first member relative to the fourth member. 
Saidha discloses a surgical instrument (100) wherein a fourth member anchor tool (assembly seen in Fig. 1D) comprises a protrusion (155) and a channel (receiving 170, Fig. 1D) configured for disposal of the anchor [0039], the channel defining a longitudinal axis (along 170, Fig. 1D), the protrusion being movable in a direction that is transverse (within 171) to the longitudinal axis between a first position in which the protrusion blocks the channel (engagement of 155 within recess 171) and second position (retraction of 155) in which the protrusion does not block the channel [0039]. the proximal end of the first member (170) includes a groove (at 171, Fig. 1D) The fourth member anchor tool (assembly seen in Fig. 1D) is configured to adjust the depth of the first member anchor (170, [0039]). The protrusion (155) includes an opening that is aligned with the channel when the protrusion is in the second position (seen in Fig. 1D). The protrusion is biased to the first position by a spring (156, [0039]). The proximal end of the first member (170) includes a groove (at 171, Fig. 1D), the protrusion (155) engaging the first member (170) when the protrusion (155) is in the first configuration to fix the first member relative to the fourth member [0039] in order to provide a means for engaging and disengaging the anchor member from the anchor tool [0007, 0039].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the surgical instrument of Hartmann with the protrusion and channel member modification of Saidha in order to provide a means for engaging and disengaging the anchor member from the anchor tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775